Citation Nr: 1402319	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for right below knee amputation.

2. Entitlement to a rating in excess of 20 percent for lower thoracic and lumbar spine degenerative disc disease (i.e., back disability).

3. Entitlement to service connection for a bilateral shoulder condition, to include as secondary to service-connected right below knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was then returned to the RO in Los Angeles, California.

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board Hearing).  In April 2010, he withdrew his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of service connection for a left knee disorder, a pelvic disorder, and a neck disorder; and entitlement to special monthly compensation based upon the need for aid and attendance of housebound status, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement from DAV, dated August 21, 2013.  The Board does not have jurisdiction over the matters, and they are referred to the AOJ for appropriate action.



REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran was scheduled for VA examinations for his increased rating claims for his service-connected right below knee amputation and back disability.  In July 2013, the Veteran cancelled the examinations.  In an August 2013 statement, the Veteran's daughter reported that his father was unable to get transportation to the appointments and that he had several health conditions that worried him about traveling to the appointments.  In a letter received October 2013, the Veteran stated he cancelled the examinations due to a fall.  In a November 2013 statement, the Veteran's representative said the Veteran was now willing to report for new examinations to support his claims.  It appears that the Veteran may have had good cause for failing to report for his VA examinations for his service-connected right below knee amputation and back disability.  See 38 C.F.R. § 3.655 (2013).  He has shown a willingness to attend other VA examinations.  Therefore, on remand, the Veteran should be afforded another opportunity to attend VA examinations to determine the current severity of his service-connected right below knee amputation and back disability.

In addition, the Veteran claims he has a bilateral shoulder condition as a result of his active duty service or his service-connected right below knee amputation.  The Board notes that there are several notations in the Veteran's claims file dating back to 1983 suggesting the Veteran has used crutches for his service-connected right below knee amputation.  Therefore, the Veteran should be afforded a VA examination to determine if his bilateral shoulder condition is related to service or his service-connected right below knee amputation and back disability, including his extended use of crutches for his amputation.  He should also be provided appropriate VCAA notice as to this theory of entitlement.

Finally, recent treatment records should be obtained prior to the examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing the claim for service connection for a bilateral shoulder condition as secondary to service-connected right below knee amputation or back disability.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain any outstanding private treatment records, especially any relevant records dated since August 2010 (to include, but not limited to, treatment records from Dr. Merick Abrajano, D.C. and Bay Harbor MRI, Inc.).

3.  Make arrangements to obtain the Veteran's treatment records from the VA Greater Los Angeles Healthcare System, dated since October 2009.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right below knee amputation.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should discuss whether the Veteran has a defective stump with thigh amputation recommended, or whether his amputation is not improvable by prosthesis controlled by natural knee action.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Also schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lower thoracic and lumbar spine degenerative disc disease.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify and describe in detail all manifestations and symptoms of the service-connected lower thoracic and lumbar spine degenerative disc disease.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability related to the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination for his claimed bilateral shoulder condition.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the claims file and examining the Veteran, the examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that a bilateral shoulder condition was caused by service-connected right below knee amputation, including possible extended use of crutches?

(ii) Is it at least as likely as not (50 percent or greater probability) that a bilateral shoulder condition was aggravated by service-connected right below knee amputation, including possible extended use of crutches?

(iii) Is it at least as likely as not (50 percent or greater probability) that a bilateral shoulder condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the land mine accident that resulted in the Veteran's right below knee amputation?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of hypertension (baseline) before the onset of aggravation.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

